Citation Nr: 0822014	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-16 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service-connection for respiratory disability 
claimed allergies and asthma.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk





INTRODUCTION

The veteran served on active duty from August 1957 to 
November 1957.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 rating decision in which the RO denied 
the veteran's claim for service connection for allergies and 
asthma.  The veteran filed a notice of disagreement (NOD) in 
October 2005.  In May 2006, a statement of the case (SOC) was 
issued, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals).  

In February 2008, the veteran testified before a Decision 
Review Officer (DRO) at the RO.  A transcript of that hearing 
is of record. 

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required. 


REMAND

After review of the evidence of record, the Board finds that 
further RO action on the claim on appeal is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

The Board notes that every person employed in the active 
military, naval, or air service shall be taken to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111, 1137.  In July 2003, the VA 
General Counsel issued a precedent opinion holding that to 
rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 
 
A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a).  The underlying disorder, as opposed to 
the symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

The veteran's entrance examination report for his period of 
active duty is not of record.  As no report of entrance 
examination is available-and thus, no documented notation as 
to allergies and asthma at service entry-the Board finds 
that the presumption of soundness is for application.  See 38 
U.S.C.A. § 1111.  During the veteran's separation 
examination, the examiner diagnosed the veteran with asthma 
and perennial allergen undetermined, LD, No EPTS.  In May 
2005, a  private examiner diagnosed diagnosed the veteran 
with allergic rhinitis.  The Board notes that during the 
separation examination, the examiner stated that asthma 
existed prior to service; and that the private physician, in 
his April 2005 examination, stated that the veteran had, 
"[c]hildhood respiratory allergy..."  However, such 
statements are not enough to constitute clear and 
unmistakable evidence that a current disability pre-existed 
service.   See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(holding that "[a] bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the presumption of soundness.").  In an 
April 2006 statement, the veteran  reported that his asthma 
had progressed since service.  This report of a continuity of 
symptomatology, when considered along with the finding of 
asthma and allergies prior to separation from service and the 
recent private treatment records, suggests that the veteran 
may have current asthma and allergies related to service.  
However, the record includes no actual medical opinion 
addressing the medical relationship, if any, between any such 
current disability and service.  
 
In view of the diagnosis of  allergies and asthma during the 
veteran's period of active duty and the diagnosis of allergic 
rhinitis after his period of active duty, the Board finds 
that a medical opinion that addresses the medical 
relationship, if any, between the veteran's asthma and 
service would be helpful in resolving the claim on appeal.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In 
rendering the requested opinion, the examiner should 
specifically address, inter alia, whether asthma and 
allergies clearly and unmistakably preexisted the veteran's 
entrance into military service. 

Hence, the RO should arrange for the veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection (as the 
original claim will be considered on the basis of the current 
record).  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claim for service 
connection for allergies and asthma.  The 
RO should explain the type of evidence 
that is his ultimate responsibility to 
submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period. 
 
2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken. 
 
3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should specifically identify 
all current respiratory disability(ies), 
to specifically include allergies and/or 
asthma.  Then, with respect to each 
diagnosed disability, the examiner should 
provide an opinion, consistent with sound 
medical principles, as whether it is at 
least as likely as not (i.e., there is a 
50 percent r greater  probability) that 
the disability is the result of result of 
disease or injury incurred or aggravated 
during active service.  

In rendering the requested opinion, the 
examiner should address the following 
with regard to each diagnosed disability:  
(a) whether the disability clearly and 
unmistakably preexisted the veteran's 
entrance into military service; if so, 
(b) whether this disability increased in 
severity in service; and, if so, (c) 
whether such increase in severity 
represented the natural progression of 
the condition, or was beyond the natural 
progress of the condition (representing a 
permanent worsening of the disability).  
If the physician determines that the 
disability did not preexist service, he 
or she should opine whether this 
disability had its onset in service or is 
otherwise medically related to an in-
service injury or disease.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

